Freedman, P. J.
This action was brought by the plaintiff to recover for rent of certain premises leased by the defendant. The lease was in writing, and by its terms the defendant had rented the premises for one year and three months from February 1, 1900, at a yearly rent of $1,200 per year, with the privilege of a renewal for one year to May 1, 1902, at the yearly *768rental of $1,350. The rent for both terms to be paid monthly in advance.
The defendant conceded upon the trial that he owed the rent for the month of April, 1901, and that the proof is amply sufficient to uphold the finding of the trial court that he held over and continued in possession of the demised premises until about the 23d day of May, 1901.
It is claimed by the defendant that he served a written notice upon the plaintiff, at least thirty days prior to the expiration of the lease, to the effect that the premises would be vacated by him and that the lease would not be renewed, and the refusal of the court below to allow proof of the service of such notice is argued upon this appeal as reversible error. In view of the fact that the tenant held over and retained possession of the rented premises after the expiration of his first term, such notice is of no avail as a defense to plaintiff’s claim for rent accrued during the occupation of the premises by the defendant.
McAdam and Gildersleeve, JJ., concur.
Judgment affirmed, with costs.